Citation Nr: 0302183	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  98-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for peptic ulcer 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968. 



This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In pertinent part, the RO continued a 
noncompensable evaluation for peptic ulcer disease.  


FINDING OF FACT

The veteran's peptic ulcer disease is not objectively 
manifested by ulcer symptoms, which recur once or twice 
yearly.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a duodenal 
ulcer have not been met.  38 U.S.C.A. § 1110, 1155, 5107, 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.2, 4.31, 4.7, 4.114, 
Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).


VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the supplemental 
statement of case, and associated correspondence issued since 
the veteran filed his claim, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  The veteran was advised that if 
he adequately identified relevant records with names, address 
and approximate dates of treatment that the RO would attempt 
to obtain evidence on his behalf.  Additionally, the veteran 
was advised of the specific VCAA requirements in the 
supplemental statement of the case issued in August 2002.  In 
this same document the veteran was advised of the evidence, 
which the RO had obtained and used in deciding his claim.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).



Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

Factual background

A review of the service medical records discloses that the 
veteran was seen on several occasions with complaints of 
abdominal pain.  In August 1968, an upper gastrointestinal 
series revealed an active duodenal ulcer.  

In an October 1970 rating decision, the RO established 
service connection for peptic ulcer, evaluated as 
noncompensable, effective from July 8, 1970.

The veteran was accorded a VA examination in July 1981.  He 
complained of continued epigastric discomfort and burning.  
He was described as moderately obese.  The abdomen was obese.  
There were no scars.  The bowel sounds were normal in all 
four quadrants.  Percussion showed normal tympany.  The 
examiner stated that the veteran had a history of documented 
duodenal ulcer in 1968, and continued symptoms of peptic 
disease.  With his history of nausea and vomiting, the 
examiner was concerned about gastric outlet obstruction on an 
intermittent basis.  He stated that pancreatitis might 
possibly be involved with episodes of nausea and emesis due 
to beer consumption.  An upper gastrointestinal series was 
normal aside from slight reflux, which suggested that the 
veteran's symptoms were probably due to gastritis.  

Private medical records dated from March 1995 to November 
1995 show that the veteran was seen with complaints of 
abdominal discomfort.  In May 1995, he complained of nausea, 
emesis, and diarrhea.  The diagnosis was gastroenteritis and 
diarrhea.  In June 1995, he complained of emesis and diarrhea 
times five weeks.  The diagnoses were emesis, diarrhea, and 
gallbladder disease versus irritable bowel syndrome.  In July 
and August 1995, he complained of abdominal pain.  He 
reported that certain greasy foods bothered him.  The 
diagnosis was abdominal pain, rule out gallbladder disease.  
In September 1995, he was diagnosed with probable ulcer and 
diarrhea with known reason.  In October 1995, he complained 
of diarrhea on a daily basis.  His epigastrium was slightly 
tender to deep palpation.   

The veteran was accorded a VA general examination in December 
1995.  He gave a history of peptic ulcer disease with 
epigastric pain off and on.  There was no reported history of 
hematemesis or melena.  Spicy foods aggravated his reported 
ulcer symptoms.  He took Pepcid twice a day, which controlled 
his peptic ulcer disease symptoms well.  The diagnosis was 
history of peptic ulcer disease. 

In January 1996, the veteran underwent an 
esophagogastroduodenoscopy with biopsies.  He tolerated the 
procedure well.  The postoperative diagnoses were 
gastroesophageal reflux disease, distal esophagitis, and mild 
duodenitis.  



The veteran was accorded a VA stomach and duodenum 
examination in January 1998.  He complained of burning in the 
chest influenced by food and exercise.  There was no reported 
blood in the stool, although he had emesis on many occasions.  
The abdomen was obese.  There was right upper quadrant 
tenderness and fullness noted without mass or nodularity.  
The diagnoses were dyspepsia and history of peptic ulcer 
disease.  The examiner stated that the most likely etiology 
of the veteran's pain was ulcer disease.  

VA outpatient treatment records dated from 1997 to 1999 show 
the veteran was seen for various complaints including 
abdominal pain and symptomatology.  However, the records are 
negative for treatment for peptic ulcer disease.   

In an April 1998 VA medical opinion based on review of the VA 
claims folder, the examiner stated that there was no evidence 
of ulcer in the 1996 EGD report, and gastroesophageal reflux 
disease, esophagitis, duodenitis, and hepatitis were not 
likely due to or the proximate result of service-connected 
peptic ulcer, and chest pains were not residuals of service-
connected peptic ulcer.  

The veteran was accorded a VA stomach and duodenum 
examination in September 1999.  He complained of chest 
burning and belching.  He experienced rare nausea and emesis 
once due to undigested food.  There was no complaint of 
melena, blood per rectum, fevers, or chills.  The abdomen was 
obese.  There was right upper quadrant tenderness and 
fullness to the left upper quadrant.  The diagnosis was 
peptic ulcer disease.  The examiner stated that the veteran 
had multiple medical problems.  His most prominent being 
gastroenterological problems and hepatitis C.  The complaints 
of sternal pain and dyspepsia typified that of 
gastroesophageal reflux disease.  





Legal analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305, 
pertaining to a duodenal ulcer, a 60 percent disability 
rating is warranted for severe symptoms consisting of pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena with manifestations 
of anemia and weight loss productive of definite health 
impairment; a 40 percent disability rating is warranted for 
moderately severe symptoms consisting of health impairment 
manifested by anemia and weight loss or by at least four 
incapacitating episodes a year averaging at least 10 days 
duration; a 20 percent disability rating is warranted for 
moderate symptoms consisting of either two or three episodes 
a year of severe symptoms averaging at least 10 days 
duration, or by continuous moderate manifestations, and a 10 
percent disability rating is warranted for mild symptoms 
consisting of recurring symptoms once or twice a year. 

In every instance where the schedule does not provide a zero 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).

Based upon a review of the evidence of record, including the 
VA examination reports and outpatient treatment records, the 
Board finds that an increased rating is not warranted.  There 
is no objective evidence of an active disease which causes 
episodes of ulcer flare-ups once or twice yearly.  
Notwithstanding the veteran's consistent reports of chest 
burning, sternal pain, and dyspepsia, there is no medical 
evidence linking these symptoms to a current peptic ulcer.  
Instead, the most recent VA physician suggested that these 
symptoms might be attributable to other disorders, most 
recently including gastroesophageal reflux disease.  
Moreover, there was no evidence of ulcer disease found in 
1996 when the veteran underwent an 
esophagogastroduodenoscopy.  

The Board is aware of the opinion provided by the January 
1998 VA physician that the most likely etiology of the 
veteran's pain was ulcer disease, however this statement 
cannot reasonably be read as a competent medical 
professional's articulation of an opinion because the record 
reflects that the examiner did not review the veteran's 
complete medical history was not available at the time of 
examination and the examiner did not conduct any diagnostic 
testing.  In light of the above, the Board finds that the 
September 1999 VA examiner's opinion is found to be 
persuasive and consistent with the other evidence of record.  


In the absence of competent evidence of greater impairment, 
the Board finds that assignment of a compensable rating is 
not warranted.  Where, as here, the rating schedule does not 
contemplate a zero percent evaluation for a particular 
disorder, a zero percent evaluation is appropriate when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Beyond the veteran's own statements, there is no competent 
medical evidence showing symptomatology sufficient to meet 
criteria for compensable disability rating for a service- 
connected peptic ulcer.  However, because the veteran is a 
lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required symptomatology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); ); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993) (holding that lay persons are not 
competent to offer medical opinions).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for peptic ulcer 
disease and the benefit of the doubt rule is inapplicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration. See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).





ORDER

Entitlement to a compensable evaluation for peptic ulcer 
disease is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

